—Order unanimously affirmed without costs. Memorandum: Respondent appeals from an order adjudicating Laurali M. an abused child. We reject the contention of respondent that his criminal conviction of sexual abuse in the first degree is not conclusive proof of the facts underlying the abuse petition. The allegation of sexual abuse in the petition and the sexual abuse that was the subject matter of the guilty plea arose out of the same incident. Thus, the allegation was conclusively proved by respondent’s conviction of sexual abuse in the first degree (see, Matter of Denise J., 133 AD2d 687; Matter of Princess CC., 120 AD2d 917). (Appeal from Order of Genesee County Family Court, Graney, J. — Abuse.) Present — Denman, P. J., Green, Pine, Callahan and Fallon, JJ.